Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application. 
In particular, there is lack of support or enablement for subject matters including but not limited to those related claims 4-6, i.e., “wherein the display block switches from the second image to the first image in accordance with a second manipulation executed by the user even if the object is within the first predetermined distance” (claim 4). Accordingly, claims 4-6 are not entitled to the benefit of the prior applications.
Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Claim 1 recites “wherein the display block switches from displaying the first image to a second image from the camera in accordance with a manipulation executed by the user. by comparing a first predetermined distance and a second predetermined distance.” The recited “by comparing a first predetermined distance and a second predetermined distance.” appears to be a typo and should be removed.
Claim 2 appears to miss the period (i.e., “.”) at the end of the claim.
Appropriate correction is required.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display block” and “control block” in claim 1, and “detection block” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 12-13 recite "the display block”. There is insufficient antecedent basis for this limitation in the claims. 
For the rest of this office action, examiner will interpret "the display block” as “a display block of the head-mounted display” in claim 8 (lines 8-9) and claim 9 (lines 9-10).
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Li, US 20160070343 A1, published on March 10, 2016, filed on February 10, 2015, hereinafter Li.  
Bickerstaff et al., US 20140362180 A1, published on 2014-12-11, hereinafter Bickerstaff.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7 and 9-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li.
Regarding claim 1, Li discloses a head-mounted display worn by a user, comprising: 
a display block arranged in front of eyes of the user for displaying a first image generated by an entertainment apparatus, wherein the display block is non-transmissive; (Li: Figs. 2-3. “[0051] … In particular, the first display content is a display content for a virtual scene, e.g., a picture in a movie the user is watching or a picture in a game the user is playing.” “[0077] … When the user is sitting, wearing the head-mounted electronic device to watch a movie”. The “non-transmissive” is implied in [0049, 0088, 0117, 0127] since user can only see the real world through displayed images captured by a camera.)
a control block configured to have the user visually recognize a forward direction of the display block; (Li: Figs. 6-7. [0126-0127]. “[0127] … The real-world image is displayed instead of the virtual scene when the current distance is shorter than a predetermined distance. By displaying the real-world image, it is possible to provide the user with the actual situation in the real-world environment more comprehensively, thereby reducing the risk of accident.”) and 
a camera configured to take an image of a forward direction of the display block, (Li: Figs. 6-7. [0049, 0122, 0126-0127, 0129]. Fig. 6 shows an image of a forward direction overlaid on a virtual scene.)
wherein the display block switches from displaying the first image to a second image from the camera in accordance with a manipulation executed by the user. (Li: [0049, 0051, 0088, 0117]. The claimed “first image” is the disclosed virtual scene (i.e., “[0051] … a picture in a movie the user is watching or a picture in a game the user is playing.”) The claimed “second image” is the disclosed real-world image captured by a camera. “[0088] In the embodiment of the present application, for example, a user is wearing the head-mounted electronic device to watch a movie, enjoying a display effect achieved by the head-mounted electronic device that is superior to that can be achieved by a conventional display and closer to the real-world scene. At this time, in an event where the user wants to perform an operation that he/she can perform only when he/she sees the real-world environment, e.g., when the user feels thirsty and wants to drink water, when the user feels the vibration of his/her cell phone in his/her pocket and wants to check the status of the cell phone, or when the user wants to check the status of his/her friend sitting beside him/her, he/she can simply make a motion, e.g., turning his/her head or shaking his/her body. The head-mounted electronic device can detect the user's motion and in turn determine whether the second position the head-mounted electronic device has after the user's motion satisfies the predetermined condition. When the second position satisfies the predetermined condition, the head-mounted electronic device initiates the image capture unit to capture an image of a real-world environment where a user is located and displays the image, or a part thereof, on the display unit. In this way, the user can view the real-world environment directly via the display unit, without having to take off or turn off the head-mounted electronic device, such that he/she can conveniently take a cup for drinking water, check the status of his/her cell phone, or check his/her friend's status while watching a movie.” The claimed “manipulation executed by the user” is interpreted as a motion made by a user, such as “turning his/her head or shaking his/her body”, in order to see the real-world environment ([0088]).)
Regarding claim 2, Li discloses the head-mounted display according to claim 1, further comprising: 
a detection block configured to detect a distance between the user and an object; (Li: [0127, 0135]. “[0135] In an embodiment, the display control unit 720 includes: a detecting subunit 721 configured to detect, while presenting the virtual scene, a current distance between the user and an obstacle”.)
wherein the display block switches from displaying the first image to the second image from the camera when the object is less than a first predetermined distance from the user. (Li: “[0127] … The real-world image is displayed instead of the virtual scene when the current distance is shorter than a predetermined distance.” “[0136] … a control subunit 723 configured to display an image of the real-world environment instead of the virtual scene if the current distance is shorter than a predetermined distance.”)
Regarding claim 7, Li discloses the head-mounted display according to claim 2, wherein the object is represented by pixels generated by the entertainment apparatus. (Li: Figs. 4 and 7. [0048, 0125, 0127, 0136]. The obstacle in a displayed image on an OLED display is represented by pixels generated by the entertainment device shown in Figs. 4 and 7.)
Regarding claim 9, Li discloses the head-mounted display according to claim 2, wherein the object exists around the user. (Li: [0123-0124]. The obstacle exists around the user such as “a couch 1 meter to the left of the user and a wall 3 meters in front of the user” ([0123]).)
Regarding claim 10, Li discloses the head-mounted display according to claim 2, wherein the object is physical object. (Li: [0123-0124]. The obstacle in the real-world environment is physical object such as a couch or a table or a wall.)
Regarding claim 11, Li discloses the head-mounted display according to claim 2, wherein the second image includes an image of the object. (Li: [0124, 0129, 0136-0138]. The real-world image includes the obstacle or object in the real-world environment.)
Claims 12-13 are the method and computer readable medium (Li: [0143]) claims corresponding to the apparatus claim 1. Therefore, since claims 12-13 are similar in scope to claim 1, claims 12-13 are rejected on the same grounds as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 2 and further in view of Bickerstaff.
Regarding claim 8, which depends on claim 2, Li does not disclose explicitly but Bickerstaff teaches, in the analogous art of, wherein the object is displayed by the display block as a stereoscopic image to eyes of the user. (Bickerstaff: Figs. 1 and 5, [0036, 0050]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s disclosure with Bickerstaff’s teachings by combining the head-mounted display worn by a user (from Li) with the technique of having stereoscopic display in the head-mounted display (from Bickerstaff) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the head-mounted display worn by a user would still work in the way according to Li and the technique of having stereoscopic display in the head-mounted display would continue to function as taught by Bickerstaff. In fact, the inclusion of Bickerstaff's technique would enable a more capable and user-pleasing head-mounted display by implementing stereoscopic display in the head-mounted display, which would be especially useful and beneficial in viewing 3D image, watching 3D video or playing 3D game. (Bickerstaff: Fig. 5, [0036, 0076, 0079, 0097, 0131])
Therefore, it would have been obvious to combine Li with Bickerstaff to obtain the invention as specified in claim 8. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 1-3 and 12-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 1 and 3-4 of U.S. Patent No. US 10685211 B2 (hereafter ‘211) in view of Li. 
Regarding claim 1, the claim 1 of the ‘211 patent discloses all limitations of the claim 1 of the instant application except wherein the display block switches from displaying the first image to a second image from the camera in accordance with a manipulation executed by the user, which is, however, taught by Li in the analogous art of the head-mounted display. (Li: [0088])
In light of the above analysis, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of the claim 1 of the ‘211 patent with Li’s teachings by combining the head-mounted display (HMD) (from the ‘211 patent) with the technique of switching display according to a user manipulation (from Li) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the head-mounted display worn by a user would still work in the way according to the claim 1 of the ‘211 patent and the technique of switching display according to a user manipulation would continue to function as taught by Li. In fact, the inclusion of Li's technique would enable a more user-pleasing head-mounted display with broader application by implementing the technique of switching display according to a user manipulation in the head-mounted display, which would be especially needed in situations “where the user wants to perform an operation that he/she can perform only when he/she sees the real-world environment, e.g., when the user feels thirsty and wants to drink water, when the user feels the vibration of his/her cell phone in his/her pocket and wants to check the status of the cell phone, or when the user wants to check the status of his/her friend sitting beside him/her”. (Li: [0088]).
Therefore, it would have been obvious to combine the claim 1 of the ‘211 patent with Li to obtain the invention as specified in claim 1.
Regarding claim 2, the claim 1 of the ‘211 patent {modified by Li} discloses the head-mounted display according to claim 1, further comprising: 
a detection block configured to detect a distance between the user and an object; (‘211 patent: col. 12, lines 1-4)
wherein the display block switches from displaying the first image to the second image from the camera when the object is less than a first predetermined distance from the user. (‘211 patent: col. 12, lines 11-14)
Regarding claim 3, the claim 1 of the ‘211 patent {modified by Li} discloses the head-mounted display according to claim 2, wherein the display block resumes display of the first image when the object is greater than a second predetermined distance from the user, and wherein the second predetermined distance is greater than the first predetermined distance. (‘211 patent: col. 12, lines 15-19)
Claims 12-13 are similarly rejected over the claims 3-4 of the ‘211 patent in view of Li.
The dependent claims 7-10 are rejected as being obvious over the claim 1 of the ‘211 patent in view of the art of record relied upon in the rejections above, as applied to the claims above.
Claims 1-3 and 7-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 1-8 of U.S. Patent No. US 11417126 B2 (hereafter ‘126) in view of Li. 
Regarding claim 1, the claim 1 of the ‘126 patent discloses all limitations of the claim 1 of the instant application except wherein the display block switches from displaying the first image to a second image from the camera in accordance with a manipulation executed by the user, which is, however, taught by Li in the analogous art of the head-mounted display. (Li: [0088])
In light of the above analysis, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of the claim 1 of the ‘126 patent with Li’s teachings by combining the head-mounted display (HMD) (from the ‘126 patent) with the technique of switching display according to a user manipulation (from Li) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the head-mounted display worn by a user would still work in the way according to the claim 1 of the ‘126 patent and the technique of switching display according to a user manipulation would continue to function as taught by Li. In fact, the inclusion of Li's technique would enable a more user-pleasing head-mounted display with broader application by implementing the technique of switching display according to a user manipulation in the head-mounted display, which would be especially needed in situations “where the user wants to perform an operation that he/she can perform only when he/she sees the real-world environment, e.g., when the user feels thirsty and wants to drink water, when the user feels the vibration of his/her cell phone in his/her pocket and wants to check the status of the cell phone, or when the user wants to check the status of his/her friend sitting beside him/her”. (Li: [0088]).
Therefore, it would have been obvious to combine the claim 1 of the ‘126 patent with Li to obtain the invention as specified in claim 1.
Regarding claim 2, the claim 1 of the ‘126 patent {modified by Li} discloses the head-mounted display according to claim 1, further comprising: 
a detection block configured to detect a distance between the user and an object; (‘126 patent: col. 12, lines 6-7)
wherein the display block switches from displaying the first image to the second image from the camera when the object is less than a first predetermined distance from the user. (‘126 patent: col. 12, lines 8-11)
Regarding claim 3, the claim 1 of the ‘126 patent {modified by Li} discloses the head-mounted display according to claim 2, wherein the display block resumes display of the first image when the object is greater than a second predetermined distance from the user, and wherein the second predetermined distance is greater than the first predetermined distance. (‘126 patent: col. 12, lines 12-16)
The limitations of claims 7-11 of the instant applications are respectively disclosed by claims 2-6 of the ‘126 patent.
Claims 12-13 are similarly rejected over the claims 7-8 of the ‘126 patent in view of Li.
Allowable Subject Matter
While claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting, it is neither anticipated by nor obvious in view of the prior art of record.
Claims 4-6 are objected to as being dependent upon rejected base claims, respectively, but would be allowable over prior art references cited if rewritten in independent form including all of the limitations of the respective base claims and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramsby et al. (US 20150254905 A1): An example wearable display system includes a controller, a left display to display a left-eye augmented reality image with a left-eye display size at left-eye display coordinates, and a right display to display a right-eye augmented reality image with a right-eye display size at right-eye display coordinates, the left-eye and right-eye augmented reality images collectively forming an augmented reality object perceivable at an apparent real world depth by a wearer of the display system. The controller sets the left-eye display coordinates relative to the right-eye display coordinates as a function of the apparent real world depth of the augmented reality object. The function maintains an aspect of the left-eye and right-eye display sizes throughout a non-scaling range of apparent real world depths of the augmented reality object, and the function scales the left-eye and right-eye display sizes with changing apparent real world depth outside the non-scaling range. (abstract)

    PNG
    media_image1.png
    293
    527
    media_image1.png
    Greyscale

Koseki et al. (US 20150352437 A1): The position and the posture of an HMD, and the position of a game controller in the real space are detected, and tracked. An image of a virtual space is displayed on the HMD. A controller object is disposed and displayed at a position within the virtual space that corresponds to the position of the game controller in the real space viewed from the HMD. Therefore, the player can easily find and hold the game controller even when the player wears the HMD. (abstract)

    PNG
    media_image2.png
    516
    543
    media_image2.png
    Greyscale

Ishikawa et al. (US 20140062841 A1): A head-mounted display includes a main body, an operation unit, and a controller. The main body includes a display unit capable of displaying an image in front of an eye of a user. The operation unit includes a buffer that is connected to the main body and deformable with respect to the main body, and a first detector configured to output a detection signal depending on the deformation. The controller is configured to generate an image signal for generating an image based on the detection signal and to output the image signal to the display unit. (abstract)

    PNG
    media_image3.png
    364
    513
    media_image3.png
    Greyscale

Gadjali (US 20150070596 A1): An eyewear display system includes a camera coupled to capture an image of an object in a surrounding environment. A projector is coupled to receive the captured image to output a projected image. A polarizing beam splitter optically coupled to receive the projected image and an actual view of the surrounding environment. The polarizing beam splitter is optically coupled to output a combined view of the projected image combined with the actual view of the surrounding environment. The combined image is to be directed to an eye of a user. An intensity controller is optically coupled between the surrounding environment and the polarizing beam splitter to controlling an intensity of the actual view of the surrounding environment received by the polarizing beam splitter. (abstract)

    PNG
    media_image4.png
    461
    551
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669